Case 4:19-cv-00119-SDJ-KPJ Document 134-4 Filed 04/06/20 Page 1 of 3 PageID #: 3563




                                             Exhibit.

                             Defendant Harbert interview given in 2017
                           admitting to the reinvention of "State Farm"

                      propagating the single entity tradename fraud scheme,
                                 discussing the state farm group ,
           and insurance as "product" without divulging that each 'product is a product
                of an entirely separate company which is unsupported by the total
                                     assets of Defendant Auto.

                                      With audio file attached.

             Notice at trial the Plaintiffs will play excerpts for admission into evidence
        regarding the commission of frauds as alleged by the Plaintiffs, as an intentional act.
      Case
CMO Rand     4:19-cv-00119-SDJ-KPJ
         Harbert                              Document
                 Is An Agent Of Change For State Farm    134-4 Filed  04/06/20
                                                                https://cmo         Pagerticles/2017/2/marketing-today-podcast-ra...
                                                                            .adobe .com/   2 of 3 PageID #: 3564




                    ARTICLE

                    CMO Rand Harbert Is An Agent
                    Of Change For State Farm
                         - ' by Alan Hart

                       . ,, Creator Sz Host, "Marketing Today with Aian Hart"




                    Rand Harbert is CMO of State Farm at
                    a time when the company has
                    reinvented, or at least reimagined, the
                    way insurance is viewed. That is,

2 of 4                                                                                                             3/16/20,6:28 PM
Case 4:19-cv-00119-SDJ-KPJ Document 134-4 Filed 04/06/20 Page 3 of 3 PageID #: 3565




                                                                      ¦§>
                                                                      a     entrain podcast loinclude:
